Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on November 23, 2021
Claims 1-20 are presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is being considered by the examiner. 

Drawings
The drawings received on 11/23/2021 are accepted.

Specification
The specification filed on 11/23/2021 has been accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,849,442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application set forth a scope that is substantively similar to that of claims 1-19 of US Patent No. 10,849,442. The scope of the instant claims and represents an obvious variation covering the same patentable invention. Further, each of the claims of the instant application would be anticipated by the aforementioned claims of the above noted patents. 
#17/101,983
US 10,849,442
1. A merchandiser for storing at least bagged ice product for purchase by a customer, the merchandiser comprising: a housing defining a cavity; an opening defined by the housing, the opening providing access to the cavity; a door coupled to the housing and movable between a first position and a second position, wherein the door covers the opening in the first position and the door is positioned away from the opening in the second position such that the cavity is accessible; a lock coupled to the door, the lock actuable between a locked position and an unlocked position, wherein in the locked positioned the lock is configured to lock the door in the first position; and a controller coupled to the lock, the controller configured to actuate the lock to the unlocked position in 





Although the claims at issue are not identical, they are not patentably distinct from each other because the relevant claims from 17/101,983 contain only minor variations which is not further limiting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbah et al. (U.S. Patent Publication No. 2011/0172848), in view of Tkachenko et al. (U.S. Patent Publication No. 2014/0316561).

Regarding claims 1, 8, 15, Breitenbah teaches a merchandiser for storing at least bagged ice product for purchase by a customer, the merchandiser comprising: 
a housing defining a cavity; an opening defined by the housing, ([20] housing, Fig. 2), 
the opening providing access to the cavity, a door coupled to the housing and movable between a first position and a second position, ([20], door 214);
wherein the door covers the opening in the first position and the door is positioned away from the opening in the second position such that the cavity is accessible, (The door 214 may, for example, allow customers to access the interior space 212-1 during a self-service product removal event (i.e., operate in an "open" position), while otherwise reducing the loss of conditioned air within the interior space 212-1 (i.e., operate in a "closed" position), [40]); 

wherein in the locked positioned the lock is configured to lock the door in the first position; and a controller coupled to the lock, the controller configured to actuate the lock to the unlocked position in response to receiving an unlock signal from a remote device, (commands may be sent (e.g., from the POS device 590 and/or the controller 570) to the smart visi-cooler 510 to effectuate (i) locking or unlocking and/or opening or closing of the door 514, [0080], The controller 670 may send the smart visi-
the input device configured to receive an access code to selectively unlock the lock to provide access to the cavity, (The controller 670 may send the smart visi-cooler 610 a command to open the door 614, for example, and/or to provide access (e.g., unlock or open the door 614) to the customer with the mobile device 660 (e.g., based on a customer identifier and/or an identifier of the mobile device 660). In some embodiments, such as in the case that the smart visi-cooler 610 comprises various doors 614 gating access to various product storage areas, each storing products sold for the same price, the POS device 690 may not be included or required in the process 600. A command to unlock or provide access to a certain door 614 via which the customer may gain access to products of a single price-point, after payment confirmation has been verified,[95]).

Breitenbah substantially discloses the claimed invention, however, does not explicitly disclose a lock coupled to the door, the lock actuable between a locked position and an unlocked position. Breitenbah teaches locking or unlocking of the door 514, Fig. 5, by unlocking or opening the door 614 or other access-control device, [93].

However, Tkachenko teaches the locking mechanism 112 is coupled to the housing 120 and installed between the door of the kiosk and the casing of the kiosk. Generally, the locking mechanism 112 functions to control access to products inside the vending machine 102 by intermittently locking and unlocking the door based on a control signal from the processor 170, [35].


Regarding claim 2, Breitenbah teaches the controller is configured to actuate the lock into the locked position in response to receiving a lock signal from the remote device, (locking or unlocking of the door 514, Fig. 5, by unlocking or opening the door 614 or other access-control device, [93]).

Regarding claim 3, 13, Breitenbah teaches the controller is coupled to a payment system, wherein the remote device provides the unlock signal to the controller in response to validation of payment information from the payment system, A command to unlock or provide access to a certain door 614 via which the customer may gain access to products of a single price-point, after payment confirmation has been verified, for example, may be sufficient to consummate the transaction. In such embodiments, however, the smart visi-cooler 610 may report inventory changes (e.g., to the POS device 690and/or the controller 670) to confirm that the customer only removed the unit of product 624 that was paid for (and not other products in addition to what was paid for), [0095], commands may be sent (e.g., from the POS device 590 and/or the controller 570) to the smart visi-cooler 510 to effectuate (i) locking or unlocking and/or opening or closing of the door 514, [0080].
 

  
Regarding claim 5, Breitenbah does not explicitly teach, however, Tkachenko teaches the lock includes a first electromagnetic lock located on the housing and proximate the opening that couples with a second electromagnetic lock located on the door, wherein the first electromagnetic lock is positioned to substantially surround the opening such that actuation of the first electromagnetic lock and the second electromagnetic lock on the door substantially seals the opening, [36-39].  

Regarding claim 6, Breitenbah teaches a door position sensor coupled to the controller and to at least one of the door or the housing, the door position sensor configured to monitor a contact area where the door selectively contacts the housing; and an output device coupled to the housing that provides information detected by the door position sensor, [20, 70].
 
Regarding claim 7, Breitenbah teaches the controller is further configured to provide information detected by the door position sensor to the remote device to enable remote monitoring of a position of the door, (A door-open sensor, [70])
  
Regarding claim 9, Breitenbah does not explicitly teach, however, Tkachenko teaches initiating, by the controller, a timer in response to receiving the unlock signal from the 170 can trigger the locking mechanism 112 to again enter a lock state such that, when patron closes the door, the locking mechanism 112 retains the door closed, [0081]).
 
Regarding claim 10, Breitenbah teaches providing a door position sensor configured to monitor a door-to-housing contact area and provide information regarding the monitored area to at least one of a display device of the merchandiser or the remote device, [20, 70].
  
Regarding claim 12, Breitenbah teaches determining, by the controller, a transaction for stored product is complete based on a comparison between product purchased and product removed during the transaction; and, locking, by the controller, the lock to lock the door in the first position to prevent access to the cavity of the merchandiser in response to the determination that the transaction for stored product is complete, (the smart visi-cooler 610 may report inventory changes (e.g., to the POS device 690and/or the controller 670) to confirm that the customer only removed the unit of product 624 that was paid for (and not other products in addition to what was paid for), [0095], commands may be sent (e.g., from the POS device 590 and/or the controller 570) to the smart visi-cooler 510 to effectuate (i) locking or unlocking and/or opening or closing of the door 514, [0080]). 

Regarding claim 16, Breitenbah teaches the access code is provided by a remote device based on a payment for product stored by the merchandiser, (A command to unlock or provide access to a certain door 614 via which the customer may gain access to products of a single price-point, after payment confirmation has been verified,[95]).
  
Regarding claim 17, Breitenbah teaches a payment system configured to enable a user to facilitate a transaction for stored product at the merchandiser, [50, 78-80].  

Regarding claim 18, Breitenbah teaches the lock is further controlled by a remote device physically separate and distant from the lock, wherein the remote device includes at least one of a remote controller, a key FOB, a phone, or a computer, (Fig. 5)  
Regarding claim 19, Breitenbah teaches access code but does not explicitly teach, however, Tkachenko teaches the lock is unlocked into an unlocked state to enable movement of the door to the second position for a predefined amount of time and upon expiration of the predefined amount of time, the lock is actuated into a locked state to lock the door in the first position and prevent access to the cavity, [81].

Regarding claim 20, Breitenbah does not explicitly teach, however, Tkachenko teaches a key receptacle coupled to the lock, wherein the key receptacle is configured to receive a key to position the lock in an unlocked state to enable movement of the door into the second position and permit access to the cavity, [30].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Breitenbah, Tkachenko combination and further in view of Rose Jr. et al. (U.S. Patent No. 9,373,211)

Regarding claim 11, The combination does not explicitly teach locking, by the controller, the lock to lock the door in the first position to prevent access to the cavity of the merchandiser in response to the door position sensor indicating that an object is not present in the contact area. 
However, Rose teaches to complete the bottle retrieval process, the customer grabs handle 30 and opens the door to retrieve the available bottle. Once the bottle is retrieved, flapper switch 23 resumes its start position for the next vending cycle and sends a signal to the processor to lock the door. Spring actuation urges the opened door to the “closed” position after being released by the customer, which allows the electronic latch to be placed in a locked condition. It should be understood and appreciated by those having skill in the art that flapper switch 23 can be substituted with pressure and/or light sensor switches to determine the presence of a bottle on vending shelf 23, Col.13 ln 19-40.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of combination with a system of Rose in order to prevent unauthorized access, (Rose, background). 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILENA RACIC/Patent Examiner, Art Unit 3627       


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627